              Case 19-70013 Document 72 Filed in TXSB on 03/08/19 Page 1 of 7



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         MCALLEN DIVISION

IN RE:                                 §
                                       §
BAY AREA REGIONAL MEDICAL CENTER, LLC, §                        BANKRUPTCY NO. 19-70013-EVR
                                       §
DEBTOR.                                §                        CHAPTER 7


                        TRUSTEE’S EMERGENCY MOTION TO EXTEND DEADLINE
                           TO ACCEPT OR REJECT EXECUTORY CONTRACTS




             BLR 9013 Notice: This motion seeks an order that may adversely affect you. If you
             oppose the motion, you should immediately contact the moving party to resolve the
             dispute. If you and the moving party cannot agree, you must file a response and send
             a copy to the moving party. You must file and serve your response within 21 days of
             the date this was served on you. Your response must state why the motion should not
             be granted. If you do not file a timely response, the relief may be granted without
             further notice to you. If you oppose the motion and have not reached an agreement,
             you must attend the hearing. Unless the parties agree otherwise, the court may
             consider evidence at the hearing and may decide the motion at the hearing.

             Represented parties should act through their attorney.

             Emergency relief has been requested. If the Court considers the motion on an
             emergency basis, you will have less than 21 days to answer. If you object to the
             requested relief or if you think that emergency consideration is not warranted,
             you should file an immediate response.

TO THE HONORABLE EDUARDO V. RODRIGUEZ, UNITED STATES BANKRUPTCY JUDGE:

             Catherine S. Curtis, Trustee (the “Trustee”) in this Chapter 7 case, by and through her

counsel Pulman, Cappuccio & Pullen, LLP, hereby files Trustee’s Emergency Motion to Extend

Deadline to Accept or Reject Executory Contracts (the “Motion”), respectfully showing the

Court as follows:




{00408526}
              Case 19-70013 Document 72 Filed in TXSB on 03/08/19 Page 2 of 7



                                    I.          Jurisdiction and Venue

             1.   This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before

this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

             2.   The statutory predicate for the relief sought is 11 U.S.C. 365(d).

                                   II.          Procedural Background

             3.   Debtor is a medical hospital that ceased operating on or around May 4, 2018.

             4.   On July 20, 2018, Debtor executed a contract with Border Healthcare Solutions to

provide legacy insurance billing and collection services on behalf of Debtor.

             5.   On January 10, 2019, Debtor filed a voluntary petition under Chapter 7 of title 11

of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”). [ECF

No. 1].Within its petition, the Debtor estimated that it has between 25,001-50,000 creditors. Id.

             6.   On February 14, 2019, Debtor filed its Schedule G and listed only three executory

contracts. [ECF No. 27]. The contract with Bolder Healthcare Solution was not scheduled.

             7.   On February 15, 2019, Debtor filed its Schedules E/F, which encompassed

approximately 9,884 pages of creditors. [ECF Nos. 30, 31, 32]. The majority of these creditors are

patients who may be owed a refund from overbilling. Billing records will be necessary to determine

the extent and validity of these claims.

                                         III.      Relief Requested

             8.   By this Motion, Trustee requests the Court to extend the deadline for Trustee to

accept or reject executory contracts to June 10, 2019.




{00408526}                                             2
              Case 19-70013 Document 72 Filed in TXSB on 03/08/19 Page 3 of 7



                                     IV.    Basis for Relief Requested

             9.      Section 365(d)(1) of the Bankruptcy Code provides that a Trustee must assume or

reject any executory contract or unexpired lease within 60 days after the order of relief, or the

contract or lease is deemed rejected. 11 U.S.C. § 365(d)(1).

             10.     Currently, the deadline for the Trustee to assume or reject any executory contract

is March 11, 2019.

             11.     Debtor did not schedule the executory contract with Bolder Healthcare Solutions.

Trustee received a copy of the executory contract with Bolder Healthcare Solutions on March 6,

2019. More time is needed to evaluate the contract and determine if it should be assumed or

rejected, as it is unclear if there has been a default that will need to be cured.

             12.     Additionally, Trustee is still in the process of determining what other executory

contracts exist between the Debtor and other parties.

             13.     Therefore, the Trustee respectfully requests that the Court extend the deadline for

the Trustee to assume or reject executory contracts to June 10, 2019.

             14.     A copy of the proposed Order granting this relief is attached hereto as Exhibit A.

                              V.      Emergency Relief Has Been Requested

             15.     Trustee requests an order extending the deadline for Trustee to assume or reject

executory contracts to June 10, 2019, on an emergency basis. Emergency relief is warranted due

to March 11, 2019, being the current deadline to accept or reject any executory contract.


                  [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




{00408526}                                            3
             Case 19-70013 Document 72 Filed in TXSB on 03/08/19 Page 4 of 7



             WHEREFORE, Trustee respectfully requests that the Court enter an order extending the

deadline to Trustee to assume or reject executory contracts to June 10, 2019, and for such other

relief, both at law and in equity to which the Trustee may be justly entitled.

                                                   Respectfully submitted,

                                                   PULMAN, CAPPUCCIO & PULLEN, LLP
                                                   2161 NW Military Highway, Suite 400
                                                   San Antonio, Texas 78213
                                                   www.pulmanlaw.com
                                                   (210) 222-9494 Telephone
                                                   (210) 892-1610 Facsimile

                                                   By: /s/ Thomas Rice
                                                       Thomas Rice
                                                       Texas State Bar No. 24025613
                                                       trice@pulmanlaw.com
                                                       Amber L. Fly
                                                       Texas State Bar No. 24101761
                                                       afly@pulmanlaw.com

                                                      ATTORNEYS FOR CATHERINE S. CURTIS,
                                                      CHAPTER 7 TRUSTEE FOR THE ESTATE OF
                                                      BAY AREA REGIONAL HEALTH CENTER,
                                                      LLC




{00408526}                                        4
              Case 19-70013 Document 72 Filed in TXSB on 03/08/19 Page 5 of 7



                                         CERTIFICATE OF SERVICE

             I hereby certify that on the 8th day of March 2019, a true and correct copy of the foregoing
document was filed with the Court and served electronically upon those parties registered to
receive electronic notice via the Court’s CM/ECF system, including the following:
Via US First Class Mail                                   Via CM/ECF darren@lawofficedm.com
Bay Area Regional Medical Center, LLC                     Darren Marlowe
7670 Woodway Drive, Suite 160                             Law Office of Darren Marlowe, PLLC
Houston, TX 77063                                         6709 Vanderbilt Ave.
                                                          Dallas, Texas 75214
Via CM/ECF fuqua@fuqualegal.com
Richard L. Fuqua, II                                      Via CM/ECF jason.starks@oag.texas.gov
Fuqua & Associates, PC                                    Jason A. Starks, Assistant Attorney General
5005 Riverway, Ste. 250                                   Bankruptcy & Collections Division MC 008
Houston, TX 77056                                         P.O. Box 12548
                                                          Austin, Texas 78711-2548
Via CM/ECF cboswell@southtexlaw.com
US Trustee                                                Via CM/ECF gkennedy@kennedyhodges.com
606 N. Carancahua Suite 1107                              Galvin B. Kennedy
Corpus Christ, TX 78401                                   4409 Montrose Blvd., Suite 200
                                                          Houston, Texas 77006
Via CM/ECF jsd@aol.com
J. Scott Douglass                                         Via CM/ECF cfitz@kennedyhodges.com
1811 Bering Dr., Suite 420                                Carl A. Fitz
Houston, Texas 77057                                      4409 Montrose Blvd., Suite 200
                                                          Houston, Texas 77006
Via CM/ECF osonik@pbfcm.com
Owen M. Sonik                                             Via CM/ECF lnorman@@andrewsmyers.com
Perdue, Brandon, Fielder, Collins & Mott,                 Lisa M. Norman
L.L.P.                                                    Andrews Meyers, P.C.
1235 N. Loop West, Suite 600                              1885 St. James Place, 15th Floor
Houston, Texas 77008                                      Houston, Texas 77056

Via CM/ECF haselden@hooverslovacek.com                    Via CM/ECF dvanderhahn@winstead.com
Melissa A. Haselden                                       Devin van der Hahn
Hoover Slovacek LLP                                       Winstead PC
5051 Westheimer                                           600 Travis Street, Suite 5200
Galleria Tower II, Suite 1200                             Houston, Texas 77002
Houston, Texas 77056
                                                          Via CM/ECF rpatel@winstead.com
Via CM/ECF tcotton@utsystem.edu                           Rakhee V. Patel
Traci L. Cotton                                           Winstead PC
The UT System – Ofc of Gen. Counsel                       2728 N. Harwood Street, Suite 500
210 W. 7th St.                                            Dallas, Texas 75201
Austin, Texas 78701
                                                          /s/Thomas Rice
                                                          Thomas Rice




{00408526}                                            5
Case 19-70013 Document 72 Filed in TXSB on 03/08/19 Page 6 of 7




         Exhibit A
              Case 19-70013 Document 72 Filed in TXSB on 03/08/19 Page 7 of 7



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        MCALLEN DIVISION

IN RE:                                 §
                                       §
BAY AREA REGIONAL MEDICAL CENTER, LLC, §                       BANKRUPTCY NO. 19-70013-EVR
                                       §
DEBTOR.                                §                       CHAPTER 7



             ORDER EXTENDING DEADLINE TO ACCEPT OR REJECT EXECUTORY CONTRACTS


              On this date came on to be heard the Trustee’s Emergency Motion to Extend Deadline to

  Accept or Reject Executory Contracts. The Court, finding that there is good cause for the

  extension, is of the opinion that the Motion should be granted in all respects.

              It is therefore, ORDERED, ADJUDGED AND DECREED that the deadline for the

  Trustee to accept or reject executory contracts is hereby extended to June 10, 2019.

                                                  ###




SUBMITTED BY:

Thomas Rice
Texas Bar No. 24025613
trice@pulmanlaw.com
PULMAN, CAPPUCCIO & PULLEN, LLP
2161 NW Military Highway, Suite 400
San Antonio, Texas 78213
www.pulmanlaw.com
(210) 222-9494 Telephone
(210) 892-1610 Facsimile

ATTORNEY FOR CATHERINE STONE CURTIS,
CHAPTER 7 TRUSTEE
{00408569}
